DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 11 – 13 of U.S. Patent No. 10,438,393. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 9 and 11 – 13 of U.S. Patent No. 10,438,393 anticipate claims 1 – 20.
AN: 17/842,556
US 10,438,393
a computing system, comprising: a server system; wherein the server system is configured to: 
A method implemented in a three-dimensional virtual reality world, the method comprising:
generate data stream to client devices that are connected to the server system via a computer network, the data stream providing views of a virtual reality world;

receive, from a client device, input data tracking position of a user of the client device;
receiving input data tracking a position, orientation, and motions of a head of a user of the virtual reality world, wherein an avatar represents the user in the virtual reality world, wherein the input data is generated by a virtual reality (VR) headset;

predicting, from the input data, a posture of the avatar according to a posture model, wherein the posture is predicted based at least in part on a context of the avatar in the virtual reality world;

identifying a pattern of head motion of the user from the input data generated by the VR headset, wherein the prediction is based on a detection of the pattern in the input data, and wherein the pattern represents a head gesture of the user;

determining personalization parameters of the posture model based on the head gesture and using a machine learning technique, wherein the posture is predicted based on personalization parameters of the avatar; and 
present, based on the input data tracking position, a body posture of an avatar in the virtual reality world.
computing an animation of the avatar showing the posture of the avatar in the virtual reality world.


AN: 17/842,556
1
8
14
2

3
9
16
4

15
5

17
6
7

10

11

12

13


18


19


20
US 10,438,393
1
11
12
1
11
12
3

13
1
11
12
2
1
11
12
1
11
12
4
5
6
7
8
9
9


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,030,788. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 17 of U.S. Patent No. 11,030,788 anticipate claims 1 – 20.
AN: 17/842,556
US 11,030,788
a computing system, comprising: a server system; wherein the server system is configured to: 
A computing system, comprising: a server system; and a data storage device configured to store a three-dimensional model of a virtual reality world, including avatar models representing residences of the virtual reality world; wherein the server system is configured to:
generate data stream to client devices that are connected to the server system via a computer network, the data stream providing views of a virtual reality world;
generate, from the three-dimensional model of the virtual reality world and the avatar models, data stream to client devices that are connected to the server system via a computer network, the data stream providing views of the virtual reality world;
receive, from a client device, input data tracking position of a user of the client device;
receive, from a client device, input data tracking position, orientation, and motion of a head of a user of the client device, wherein an avatar represents the user in the virtual reality world;

identifying, in the input data, head motion patterns of the user representing head gestures;

predict, based on the patterns in the input data representing head gestures of the user, a body posture of an avatar of the user in the virtual reality world; and
present, based on the input data tracking position, a body posture of an avatar in the virtual reality world.
present the predicted body posture of the avatar in the virtual reality world, wherein the body posture is predicted without the client device tracking, relative positions or movements of portions of the user that represent a body posture of the user.


AN: 17/842,556
1
8
14
2

3
9
16
4

15
5

17
6
7

10

11

12

13


18


19


20
US 11,030,788
1
7
12
2
1
7
14
3

13
4
5
6

8

9

10

11


15


16


17


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11, 398,067. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –20 of U.S. Patent No. 11, 398,067 anticipate claims 1 – 20.
AN: 17/842,556
US 11,398,067
a computing system, comprising: a server system; wherein the server system is configured to: 
A computing system, comprising: a server system; and a data storage device configured to store a three-dimensional model of the virtual reality world, including avatar models representing residences of the virtual reality world; wherein the server system is configured to:
generate data stream to client devices that are connected to the server system via a computer network, the data stream providing views of a virtual reality world;
generate, from the three-dimensional model of the virtual reality world and the avatar models, data stream to client devices that are connected to the server system via a computer network, the data stream providing views of the virtual reality world;
receive, from a client device, input data tracking position of a user of the client device;
receive, from a client device, input data tracking position, orientation, and motion of a head of a user of the client device;

predict, based on the input data tracking position, orientation, and motion of the head of the user, a body posture of an avatar of the user in the virtual reality world; and
present, based on the input data tracking position, a body posture of an avatar in the virtual reality world.
present the predicted body posture of the avatar in the virtual reality world.


AN: 17/842,556
1
8
14
2

3
9
16
4

15
5

17
6
7

10

11

12

13


18


19


20
US 11, 398,067
1
8
14
2
3
9
16
4

15
5

17
6
7

10

11

12

13


18


19


20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   Though claims 1 – 7 recite “a computing system comprising a server system”, 
Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1 - 7 fail to fall within a statutory category of the invention.  Though claims 1 - 7 disclose, “a computing system comprising a server system”, the original specification does not explicitly define or limit “a computing system comprising a server system” to only non-transitory server system, but the original specification discloses “Each of the client devices (107, ... , 1 09) and the server system (103) can be implemented in the form of one or more data processing systems illustrated in Figure 12, with more or fewer components” (paragraph 110), the data processing system (200) in Figure 12 includes a memory (211) (paragraph 114 and Figure 12) or inter-connect (201) being wires (paragraph 115 and Figure 12), and non-limiting examples of memory is disclosed (paragraph 116) and non-limiting examples of computer-readable media (paragraph 125).  Therefore the phrase “the server system” can be reasonably interpreted to comprise a non-transitory server system (i.e. actual hardware components of a memory) and a transitory server system (i.e. non-hardware components of memory, such as wires or transmissions of data using cloud storage).  The transitory server system is considered to be transmission medium.  Therefore “server system” in claims 1 - 7 are considered to be non-statutory.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena (O’Reilly, 56 U.S. (15 How.) at 112-14). Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 10 and 14 – 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malafeew (US 20160300390).
Regarding independent claim 1, Malafeew teaches a computing system, comprising: a server system (paragraph 111: includes a back-end component (e.g., as a data server), a middleware component (e.g., an application server), or a front-end component (e.g., a user computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification); wherein the server system is configured to: 
generate data stream to client devices that are connected to the server system via a computer network (paragraph 111: embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component (e.g., as a data server), a middleware component (e.g., an application server), or a front-end component (e.g., a user computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification), or any combination of one or more such back-end, middleware, or front-end components), the data stream providing views of a virtual reality world), the data stream providing views of the virtual reality world (paragraph 70 and Figure 3: the body may or may not be represented in the virtual environment); 
receive, from a client device, input data tracking position of a user of the client device (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors); [and]
present, based on the input data tracking position, a body posture of an avatar in the virtual reality world (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 2, Malafeew teaches wherein the presented body posture of the avatar is presented via an animation of the avatar (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 3, Malafeew teaches wherein the body posture is predicted without the client device tracking relative positions or movements of portions of the user that represent a body posture of the user (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 4, Malafeew teaches wherein the input data is generated by a virtual reality headset of the user (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors).

Regarding dependent claim 5, Malafeew teaches wherein the predicted body posture of the avatar identifies a position change or movement of a body part of the avatar relative to a head of the avatar (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 6, Malafeew teaches wherein the body posture is predicted further based at least in part on a context of the avatar in the virtual reality world (paragraph 74: for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle).

Regarding dependent claim 7, Malafeew teaches wherein the body posture is predicted further based on personalization parameters of the avatar (paragraph 51: An example of a computer program to compensate for the tum of the head is reproduced below, where head width is a distance from the turning axis to the virtual reality headset:
Head Lean ~ Left I Right Head Sensor Position
if (Head Rotation Angle > 90 degrees off center)
Head Lean ~ Head Lean - Head Width;
else
HeadLean ~ Head Lean - Head Width * sin(Head Rotation Angle);).

Regarding independent claim 8, Malafeew teaches a method, comprising: 
generating data stream to client devices that are connected to the server system via a computer network  (paragraph 111: embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component (e.g., as a data server), a middleware component (e.g., an application server), or a front-end component (e.g., a user computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification), or any combination of one or more such back-end, middleware, or front-end components), the data stream providing views of a virtual reality world), the data stream providing views of the virtual reality world (paragraph 70 and Figure 3: the body may or may not be represented in the virtual environment); 
receiving, from a client device, input data tracking position of a user of the client device (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors); [and]
presenting, based on the input data tracking position, a body posture of an avatar of the user in the virtual reality world (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 9, Malafeew teaches wherein the body posture is predicted without an input device sensing a position or movement of a body of the user (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 10, Malafeew teaches wherein the body of the user includes a limb or torso of the user (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding independent claim 14, Malafeew teaches a non-transitory computer storage medium storing instructions configured to instruct a computer system to perform a method (paragraph 104), the method comprising: 
(paragraph 111: embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component (e.g., as a data server), a middleware component (e.g., an application server), or a front-end component (e.g., a user computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification), or any combination of one or more such back-end, middleware, or front-end components), the data stream providing views of a virtual reality world), the data stream providing views of the virtual reality world (paragraph 70 and Figure 3: the body may or may not be represented in the virtual environment); 
receive, from a client device, input data tracking position of a user of the client device (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors); [and]
present, based on the input data tracking position, a body posture of an avatar in the virtual reality world (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Regarding dependent claim 15, Malafeew teaches wherein the input data is generated by a virtual reality (VR) headset (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors).

Regarding dependent claim 16, Malafeew teaches identifying a pattern of head motion of the user from the input data generated by the VR headset, wherein a body posture is predicted based on a detection of the pattern in the input data (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle)..

Regarding dependent claim 17, Malafeew teaches wherein the pattern represents a head gesture of the user (paragraph 74: the virtual reality system can use additional data from the head sensors to determine whether the body 404 should yaw when the vehicle is turning, for example, if the data from a head sensor indicates that the user is looking into the tum (that is, the user is looking in the direction of the tum) then the body 404 yaws along with the vehicle, however, if the data from the head sensor indicates that the user is not looking into the tum (that is, the user is looking straight ahead or in a different direction) then the body 404 does not yaw along with the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malafeew (US 20160300390) in view of Official Notice.
Regarding dependent claim 11, Malafeew does not expressly disclose wherein the avatar is presented in the virtual reality world to second avatars in the virtual reality world, however Malafeew does disclose peer-to-peer networks (paragraph 111) and the computing system can include users and servers (paragraph 112).  Examiner takes Official Notice that the concept of virtual reality headset base applications where multiple users with characters/avatars are able to see each other’s characters/avatars and the advantage of social interaction and exemplifying ones’ own persona through ones’ characters/avatars are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Malafeew's system to incorporate a social networking application where multiple users are in a virtual reality environment to be able to see each other’s characters/avatars through virtual reality headset base applications.  One would be motivated to do so because this would allow users to socially interact with each other while identifying users with their own characters/avatars.  

Regarding dependent claim 12, Malafeew teaches wherein the body posture of the avatar is not presented to the user in the virtual reality world (paragraph 70 and Figure 3: the body may or may not be represented in the virtual environment).

Regarding dependent claim 13, Malafeew teaches controlling an orientation and position of the avatar based on the input data (paragraph 30: the virtual reality headset may include sensors that can detect motion of the headset, including forward/backward motion, left/right motion, up/down motion, pitch, roll, and yaw, wherein sensors that detect the motion of the head of the user are referred to, generally, as head sensors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612